Title: To George Washington from Francis Deakins, 12 October 1796
From: Deakins, Francis
To: Washington, George


                        
                            Sir 
                            Montgomery County 12th Octr 1796
                        
                        I am Sorry I was from home when you called to See your Land—Since my return I
                            have wrote twice to Mr Jones—who now lives 16 miles from us—for A Statment of your Rents
                            for 1792 93 & 94 the years he has to Account for—he has just Sent me his Account—but
                            Such as wants a further explanation which I have requested of him, & will forward it
                            to you as Soon as it can be got.
                        It is expected youl. return through this County on your way to Philadelphia this
                            Fall—if so—I hope it may be Convenient for you to call on us, that more full Satisfaction
                            may be gave you respect’g the Quality of the Land. Rents &
                            Arrangments of the Tenants, which is now under the Superintendance of Mr Hezekiah Veatch—Mr
                            Jones not hav’g recd any rent for last year I a few Months ago got Mr Veatch to undertake
                            it—he has called on the Tenants who promise to Settle with him Soon for 1795 I am with due
                            Respect Sir your Obedt Servt
                        
                            Francis Deakins
                            
                        
                    